UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF COLUMBIA


    JACQUELYN BRENEA N’JAI,

                Plaintiff,

         v.
                                                           No. 19-cv-2712 (DLF)
    UNITED STATES DEPARTMENT OF
    EDUCATION et al.,

                 Defendants.


                                              ORDER

        Jacquelyn N’Jai alleges that the defendants in this action stole her identity, took out

student loans in her name, and unlawfully garnished her tax refund and social security checks.

See Mem. Op. of Mar. 31, 2021, at 2, Dkt. 102. This Court previously dismissed N’Jai’s claims

against defendants Long Island University, New York University, Immediate Credit Recovery,

New York State Higher Education Services Corp., the Department of Education, and the

Secretary of Education, in her official capacity. See Order of Mar. 31, 2021, Dkt. 101. The

Court also recounted “the recurring issues with effecting service in this case” and ordered N’Jai

to provide addresses for serving the remaining defendants: Diane Spadoni, FMS Investment

Corp., Campus Products and Services, Conduent Education Services, and Van Ru Credit Corp.

Mem. Op. of Mar. 31, 2021, at 23–26. N’Jai provided addresses for those defendants. 1 See Pl.’s

First Show Cause Response, Dkt. 110. But the Marshals Service was unable to effect service at

the addresses for either Campus Products or Van Ru Credit Corp. See Minute Order of Sept. 1,




1
 N’Jai also took the position that Campus Products and Services and Conduent Education
Services are the same entity. See First Show Cause Response at 2–3.
2021. Accordingly, because this was the “fourth time” that N’Jai provided an incorrect address

for Campus Products, the Court dismissed her claims against it under Federal Rule of Civil

Procedure 4(m). Id. The Court also ordered her to show cause why her claims against Van Ru

Credit Corp. should not be dismissed under Federal Rule 4(m). See id.

       Before the Court are N’Jai’s response to that order, Dkt. 130, her Motion for Alternative

Service, Dkt. 131, her Motion to File a Second Amended Complaint, Dkts. 130, and Spadoni’s

Motion to Dismiss, Dkt. 126. For the following reasons, the Court will grant Spadoni’s Motion

and deny N’Jai’s motions. It will also dismiss all claims against Van Ru Credit Corp. and FMS

Investment Corp. under Federal Rule 4(m).

       The Court will begin with Spadoni’s motion to dismiss. Spadoni is a regional director of

borrower’s services at the Department of Education, see Am. Compl. at 3, Dkt. 24, and N’Jai has

sued her only in her official capacity, see First Show Cause Response at 1. As discussed above,

this Court previously dismissed all N’Jai’s claims against the Department of Education and the

Secretary of Education. See Mem. Op. of Mar. 31, 2021 at 14–23. N’Jai now raises the same

claims against Spadoni that she previously raised against those entities. See generally Am.

Compl. But N’Jai offers no argument to distinguish her claims against Spadoni from those this

Court already dismissed. See Pl.’s Opp’n to Spadoni’s Mot. to Dismiss, Dkt. 127. The Court

will thus dismiss all claims against Spadoni for the same reasons that it dismissed the identical

claims against the Department and its Secretary. 2



2
  In particular, the Court dismisses N’Jai’s claims under 18 U.S.C. §§ 242, 245, and 1028 for the
lack of a private cause of action, see Mem. Op. of Mar. 31, 2021 at 14–15; her claims 42 U.S.C.
§ 1983 on account of federal sovereign immunity, see id. at 15; her Federal Tort Claims Act
claim for lack of exhaustion, see id. at 16–18; her Fair Debt Collection Practices Act claim on
account of federal sovereign immunity, see id. at 18–20; her False Claims Act claim on the
ground that “pro se plaintiffs . . . are not adequately able to represent the interests of the United



                                                  2
       The Court will also dismiss all claims Van Ru Credit Corp. When a defendant has not

been served within ninety days after the filing of a complaint, Federal Rule 4(m) requires courts

to either “dismiss the action without prejudice against that defendant or order that service be

made within a specified time,” unless the plaintiff can show good cause for another approach.

Fed. R. Civ. P. 4(m). Here, almost two years have passed since N’Jai named Van Ru as a

defendant. See Am. Compl. at 4 (filed on Apr. 1, 2020). She initially attempted to serve Van Ru

herself. See Dkt. 37; see also Fed. R. Civ. P. 4(c)(2) (providing that only non-parties may effect

service). She then requested that the U.S. Marshals serve Van Ru at 4839 N. Elston Avenue,

Chicago, Illinois 60630. See First Show Cause Response at 4, Dkt. 110. The Marshals,

however, were unable to do so and ultimately concluded that the corporation was involuntarily

dissolved in June 2020. See Dkt. 121. N’Jai now asks the Marshals to serve Van Ru at 1350 E.

Touhy Avenue, Ste. 300E, Des Plaines, Illinois, 60018. See Second Show Cause Response at 5,

Dkt. 130. But although she has presented some evidence that Van Ru once operated there, see,

e.g., Third Show Cause Response at 2–3, 7–9, Dkt. 131-1, she has not rebutted the Marshals’

determination that the corporation has since been dissolved. Moreover, to the degree she alleges

that Van Ru is an alter ego of Campus Products, see Second Show Cause Response at 1, that

allegation is unhelpful for the simple reason that this Court has dismissed all claims against that

defendant, see Minute Order of Sept. 1, 2021. The Court thus holds that N’Jai has not shown

good cause for her failure to serve Van Ru. See Fed. R. Civ. P. 4(m). Accordingly, and




States,” id. at 20–21 (quoting Canen v. Wells Fargo Bank, N.A., 118 F. Supp. 3d 164, 170
(D.D.C. 2015); her claim under 34 C.F.R. §§ 685.206(c) and 685.222 for lack of a private cause
of action, see id. at 21–22; and her APA claim for the failure to challenge a final agency action,
see id. at 23.


                                                 3
considering the other, “recurring issues with effecting service in this case,” see Mem. Op. of

Mar. 31, 2021, at 23–26, N’Jai’s claims against Van Ru are dismissed without prejudice.

       The Court will further deny N’Jai’s motion to amend her complaint. See Second Mot. to

Amend. Dkt. 130. In that motion, N’Jai seeks to revive her previously dismissed claims against

Campus Products, revive her previously dismissed FTCA claims, and add new claims against the

purported chairman of Van Ru, Albert Rubin. See id. at 1, 3–5, 15–17. None of those proposed

amendments is appropriate. Although courts must grant leave to amend “when justice so

requires,” Fed. R. Civ. P. 15(a)(2), courts may deny leave based on “futility of amendment” or

“undue delay,” Foman v. Davis, 371 U.S. 178, 182 (1962). A proposed amendment is futile

when it “would not survive a motion to dismiss.” In re Interbank Funding Corp. Sec. Litigation,

629 F. 3d 213, 215 (D.C. Cir. 2010) (citation omitted). And in assessing whether a delay is

undue, courts consider the “possibility of any resulting prejudice,” Atchinson v. Dist. of

Columbia, 73 F.3d 418, 426 (D.C. Cir. 1996), and whether a plaintiff offered a “good reason” for

the delay, Trudel v. SunTrust Bank, 924 F.3d. 1281, 1288 (D.C. Cir. 2019).

       Each of N’Jai’s proposed amendments is futile. The Court begins with N’Jai’s claims

against Campus Products, which it previously dismissed under Federal Rule 4(m). See Minute

Order of Sept. 1, 2021. Although N’Jai now argues that Campus Products has been evading

service, she offers little to support that allegation. See Second Show Cause Order at 9–14. In

addition, although she requests that the Marshals attempt to serve the corporation at 157 Cedar

Mill Drive, Dallas, GA 30132, see Redline of Complaint at 3, Dkt. 133, the Marshals already

attempted to serve Campus Products at that address and were unable to do so, see Process

Receipt and Return at 3, Dkt. 119 (noting that it was “residential address”). Finally, although

N’Jai suggests that the Marshals serve an attorney who had previously represented Campus




                                                 4
Products, see Mot. for Alternative Service at 2–3, Dkt. 131, the Federal Rules do not permit

serving a domestic corporation in that manner, see Fed. R. Civ. P. 4(h). 3 The Court thus declines

to reconsider its dismissal of Campus Products. 4

       N’Jai’s attempt to revive her FTCA claims is also futile. As relevant here, the FTCA

provides that an “action shall not be instituted upon a claim against the United States for money

damages . . . unless the claimant shall have first presented the claim to the appropriate Federal

agency.” 28 U.S.C. § 2675(a). To meet that requirement, a plaintiff must both “sufficiently

describ[e] the injury to enable the agency to begin its own investigation” and demand a “sum-

certain [of] damages.” GAF Corp. v. United States, 818 F.2d 901, 919–20 (D.C. Cir. 1987).

This Court previously dismissed N’Jai’s FTCA claims for failure to meet that requirement. See

Mem. Op. of Mar. 31, 2021, at 16–18. And although N’Jai now alleges that she exhausted her

administrative remedies on April 10, 2021, see Mot. to Amend at 17–18, that allegation fails as a

matter of law. The plain text of the FTCA requires a plaintiff to exhaust before they file a civil

action. See McNeil v. United States, 508 U.S. 106, 110–11 (1993); see also 28 U.S.C. § 2675(a)

(requiring a claimant to “have first presented the claim to the appropriate Federal agency”).

Because N’Jai did not do so here, her attempt to revive her FTCA claim fails.

       Finally, the proposed complaint does not state a plausible claim for relief against Albert

Rubin. N’Jai identifies Rubin as the “Chairman/President/Owner” of Van Ru and alleges that he


3
  “A number of courts . . . have sanctioned service on United States counsel as an alternative
means of service under” Federal Rule 4(f)(3), Hashem v. Shabi, 2018 WL 3382913, at *5
(D.D.C. Apr. 26, 2018), which authorizes service of foreign corporations “by other means not
prohibited by international agreement, as [a] court orders,” Fed. R. Civ. P. 4(f)(3). But no
comparable provision applies to serving domestic corporations, and N’Jai provides no authority
for the method of alternative service she requests here.
4
  Given this disposition, N’Jai’s motion to serve Campus Products through its purported attorney
is denied as moot. See Dkt. 131.



                                                 5
owns “80% of the [company’s] stock.” Mot. to Amend at 5. But N’Jai does not allege any facts

that could connect Rubin to a violation of any federal statute. Further, to the degree that she

attempts to hold Rubin liable for conduct by Van Ru, she has not alleged facts that could support

piercing the corporate veil. See United States v. Bestfoods, 524 U.S. 51, 62 (1998) (requiring a

showing that “the corporate form would otherwise be misused to accomplish certain wrongful

purposes, most notably fraud, on the shareholder’s behalf”). Accordingly, the complaint lacks

factual matter sufficient “to state a claim to relief that is plausible on its face.” Bell Atl. Corp. v.

Twombly, 550 U.S. 544, 570 (2007); see also Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009)

(defining a facially plausible claim ss one that “allows the court to draw the reasonable inference

that the defendant is liable for the misconduct alleged”). And because the complaint could not

survive a motion to dismiss under Federal Rule of Civil Procedure 12(b)(6), it is futile within the

meaning of Federal Rule 15(a)(2). See In re Interbank Funding, 629 F. 3d at 215. The Court

accordingly denies N’Jai’s motion for leave to amend her complaint based on “futility of

amendment.” Foman, 371 U.S. at 182.

        The Court further notes that granting leave to amend would reward “undue delay.” Id.

N’Jai has habitually attempted to amend the operative Complaint, both formally and informally,

and the Court has continually accommodated those efforts. See, e.g., Order of Nov. 13, 2019

(directing N’Jai to make technical corrections to her initial complaint); Amended Compl., Dkt. 6

(filed as a matter of right to make those corrections); Mot. to Amend, Dkt. 18 (proposing

substantive changes to the amended complaint); Minute Order of Apr. 1, 2020 (granting that

motion to amend); Pl.’s Status Report of May 20, 2021 (raising new allegations regarding

exhaustion); Pl.’s Mot. to Continue, Dkt. 118 (attempting to reintroduce a previously dismissed

FTCA claim); Minute Order of Sept. 1, 2021 (noting that N’Jai could only reintroduce that claim




                                                   6
pursuant to Federal Rule of Civil Procedure 15(a)(2)); Second Mot. to Amend (moving to

reintroduce that claim, add a new party, and revise other parties’ addresses); Minute Order of

Oct. 14, 2021 (ordering N’Jai to correct procedural errors in her latest motion); Pl.’s Errata, Dkt.

133 (correcting these errors). These circumstances weigh heavily against additional amendments

in this case, especially where, as with the proposed addition of Rubin, N’Jai has provided no

“good reason” for her delay, Trudel, 924 F.3d. at 1288. And although the Court does not rest on

undue delay here, given the independent problem of futility, see Foman, 371 U.S. at 182, the

Court is disinclined to entertain subsequent motions to amend.

       The only remaining issue in this case is the status of FMS Investment Corp. On July 20,

2021, the Clerk of Court docketed a purported waiver of service from FMS. See Dkt. 124. On

September 1, 2021, this Court ordered FMS to answer or otherwise respond to N’Jai’s complaint

on or before September 30, as well as to show cause for its delay in doing so. See Minute Order

of Sept. 1, 2021. Since then, FMS has neither answered N’Jai’s complaint nor entered an

appearance in this case. N’Jai, in turn, has neither moved for an entry of default against FMS

nor taken any other action against it. Accordingly, the Court will order N’Jai to either move for

the entry of default against FMS pursuant to Federal Rule of Civil Procedure 55(a) or else

explain why her claims against FMS should not be dismissed for failure to prosecute, see Link v.

Wabash R.R. Co., 370 U. S. 626, 629–33 (1962). 5 N’Jai is ordered to do so on or before April

18, 2022.



5
  Federal Rule 55(a) provides that, “[w]hen a party against whom a judgment for affirmative
relief is sought has failed to plead or otherwise defend, and that failure is shown by affidavit or
otherwise, the clerk must enter the party’s default.” Fed. R. Civ. P. 55(a). After the clerk enters
a party’s default, the opposing party may move for a default judgment. See Fed. R. Civ. P.
55(b). If N’Jai moves for a default judgment in this case, she should address a possible defect in
the purported waiver of service. The waiver is signed by an individual named Bruce



                                                 7
                                        CONCLUSION

          Accordingly, it is

          ORDERED that Spadoni’s Motion to Dismiss, Dkt. 126, is GRANTED. It is further

          ORDERED that N’Jai’s Motion to File a Second Amended Complaint, Dkt. 130, is

DENIED. It is further

          ORDERED that N’Jai’s Motion for Alternative Service, Dkt. 131, is DENIED. It is

further

          ORDERED that all claims against Van Ru Credit Corporation are DISMISSED without

prejudice. And it is further

          ORDERED that N’Jai explain, on or before April 18, 2022, why her claims against FMS

Investment Corporation should not be dismissed for failure to prosecute.

          SO ORDERED.


                                                           ________________________
                                                           DABNEY L. FRIEDRICH
                                                           United States District Judge
March 28, 2022




MacFarlane, in the care of a corporation called Venturion. See Dkt. 124. But the record is
unclear as to the relationship, if any, between FMS and Venturion. N’Jai should thus address
whether MacFarlane and Venturion have authority to waive service of process on behalf of FMS.



                                               8